Exhibit 99.1 Contact: Kearstin Patterson Director, Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics Announces Date of FDA Advisory Panel Review of Augment™ Bone Graft Panel Tentatively Scheduled for May 12, 2011 Franklin, Tenn. – January 31, 2011 – BioMimetic Therapeutics, Inc. (NASDAQ: BMTI), a biotechnology company specializing in the development and commercialization of innovative drug-device combination products to promote the healing of musculoskeletal injuries and diseases, today announced that the U.S.
